DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Non-elected (without traverse) claims 11-22  have been canceled.
 
Allowable Subject Matter
Claims 1 and 3-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to either show or reasonably suggest the adhesive composition recited in claims 1 and 3-8.
Regarding independent claim 1, the closest prior art of record is Dawdy, US 4,467,071 that teaches an adhesive composition that includes an epoxy-based adhesive polymer and a phosphorous element-containing compound.  Dawdy teaches a variety of compounds that may be included in its adhesive mixture, including phosphoric acid and mono and di-esters of phosphoethyl methacrylate.  However, Dawdy does not explicitly teach the composition of amended claim 1 which now requires 40-65 wt.% of an epoxy-based adhesive polymer, a particular mixture that includes each of phosphoethyl methacrylate monoester, phosphoethyl methacrylate diester, phosphoric acid, and methyl methacrylate, and also an epoxy curing catalyst.  This particular combination of features is not found in Dawdy, that primarily teaches acrylic-based adhesives that may include epoxy resin and various phosphorous element-containing compounds.  Neither Dawdy nor the remaining prior art of record provide a teaching or suggestion of this particular combination of primarily epoxy based adhesive and curing catalyst, with the particular phosphorous element-containing mixture, either alone or in an obviously combinable way.       
Absent further hints in the prior art, the claimed composition would not have been obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746